DETAILED ACTION
Claims 1-12 are pending in the present application. The Amendment filed August 19, 2021 has been entered. Claims 1-4, 6, and 8-12 have been amended. Claims 5 and 7 have been canceled. Claims 13-19 have been added. Currently, claims 1-4, 6, and 8-19 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-4, 6, and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4, 6, and 8-19, Suri as modified by Leisinger represents the best art of record. However, Suri as modified by Leisinger fails to encompass all of the limitations of currently amended independent claims 1 and 17.
Specifically regarding claim 1, Suri as modified by Leisinger as previously described fails to critically teach a plurality of lighting elements, angularly spaced around said main axis, so as each to supply the light radiation to an angular sector of the radiant surface, wherein said optical guide comprises a plurality of transmission columns of the light radiation, extending between a first end, facing towards a respective lighting element, and second end, connected to the interface element.
Specifically regarding claim 17, Suri as modified by Leisinger as previously described fails to critically teach a differential pressure sensor which comprises a centering member provided with a portion proximal to the separation wall connected to the control circuit, and a portion distal to the separation wall connected to the optical guide; said centering member comprising a phasing unit operatively interposed between the centering member, the optical guide and the circuit and configured for determining the reciprocal angular orientation thereof.
claims 1 and 17 and the examiner can find no teachings for a pressure sensor as claimed, which comprises the specific limitations above, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855